DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant's amendment wherein claims 20, 23, 29, 32 have been amended, claim 39 has been added, claims 22 and 38 have been canceled, and claims 20-21, 23-37 and 39 are currently pending in this application.
In the office action mailed on 05/12/2021, examiner indicate allowable claim 22 in the previous office action.  Applicant took the allowable subject matter into independent claim 20.  However, after further reconsideration of the new claim 20, examiner hereby withdrawn that Office Action and a new office action is hereby issue with a Non-final rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-21, 23-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 and its dependents are indefinite because it is not clear whether claim 20 is drawn to the sub-combination of each recess is “configured to receive a container combination of a tray holding plurality of containers with container base and container lid with tamper evidence element.  This is because while some portion of the claim indicate that what is claimed is the sub-combination, other portions of the claim indicate that what is claimed is the combination (note the structural limitations of claim 1, requiring the container having a container base and container cap, later in dependent claim 32-33 requires tamper evidence element).  It is noted further in connection with this limitation that it is by now well settled that features not claimed may not be relied upon in support of patentability.  In this office action, the container and its corresponding features (i.e. the container base and container cap and tamper evidence element) are presumed not to be claimed in order for the examiner to give the claim its broadest reasonable interpretation.  Accordingly, all references in the claim to the container and its corresponding features are considered to be merely functional.  On the other hand, clarification of the scope of claims are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brewer (5,173,273).
As to claim 20, Brewer discloses a system, comprising a tray insert (14) comprising a first locking mechanism (96)  disposed on a first side of the tray insert, a second locking mechanism (94) disposed on a second side of the tray insert, and a plurality of recessed portions (opening form on the tray insert which is recessed from the upper surface of the tray insert), wherein each recessed portion is configured to receive a container comprising a container base and a container cap (since the container is not positively being claim and the opening is capable of holding plurality of small test tube with closure), a tray frame (12), wherein each of the first and the second locking mechanisms (96 and 94) of the tray insert protrude out of a corresponding slot (32 and 30) of the tray frame.  
As to claim 23, Brewer further discloses the tray frame having taper side walls which the structure is configured to nest on top of another tray frame (second tray frame is not claimed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20, 24, 26, 29-31, 34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Seidner (5,366,069) in view of Brewer (5,173,273).
As to claim 20, Seidner discloses an inventory system (10, Figure 1), comprising a tray insert (26) comprises a plurality of recessed portions (Figure 2-4 which shows the tray insert 26 having plurality of recess), wherein each recessed portion is configured to receive a container comprising a container base and a container cap (not claimed, but (each compartment configured to receive a single container, Figure 1 of Seidner) and Seidner further discloses a tray frame (11).  However, Seidner does not discloses the tray insert comprises a first locking mechanism disposed on a first side of the tray insert, a second locking mechanism disposed on a second side of the tray insert and the tray frame comprises corresponding slot which the first and second locking mechanism protrude out. Nevertheless, Brewer discloses a tray insert (14) and a tray frame (12), the tray insert (14) further discloses plurality of protrusions (96 and 94), the tray frame comprises plurality of slot for the protrusion to protrude out.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insert of Seidner with tabs protrude out of correspond slot of the tray frame as taught by Brewer in order to secure the tray insert against the tray frame.  

As to claim 26, Seidner as modified further discloses a number of recessed portions is determined based on a size of the container (as shown in Figure 4, the quarter container is bigger than cents and dimes, which the size is different).
As to claims 29-31, Seidner as modified further discloses the case (12) is made of plastic and article container (74) are made of transparent plastic, and the plastic is a thermoplastic (injection molded from transparent plastic and with polystyrene material (column 5, line 3).
As to claim 34, Seidner as modified further discloses the container is a tube container (not properly claimed, but Figure 1 of Seidner shows the container being a tube container).
As to claim 37, Seidner as modified further discloses the tray insert is configured to receive containers of varied sizes (different recess is capable of receive different size containers.).
 	 
Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Seidner (5,366,069) and Brewer (5,173,273), further in view of Marino Jr. et al (5,605,230).
As to claims 32-33, Seidner as modified does not discloses the tray insert, the container, the tray frame, or a combination thereof comprises a tamper evident element, and the tamper evident element is a seal, a tape, or a combination thereof.  Nevertheless,   Marino discloses a container with tamper evident element feature .
Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Seidner (5,366,069) and Brewer (5,173,273) in view of Pehr (8,235,233).
As to claims 35-36, Seidner does not disclose the tube container comprises a base engagement element, a cap engagement element and a hinge connecting the base to the cap, the base engagement element mates with the cap engagement element to provide a child-resistant tube container.  Nevertheless, Pehr discloses a child resistant tube container(1) with a base (2) and a cap (10), the tube container comprises a base engagement element (17) and a cap engagement (38) and a hinge connection (13) connecting the base to the cap (Figure 1), the base engagement, mates with the cap engagement element to provide a child-resistant tube container (Figure 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube container of Seidner with child resistant feature between the cap and the container as taught by Pehr to prevent child accidentally open the coin tube container.
  Allowable Subject Matter
Claim 39 is allowed.
s 21, 25 and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Upon further review of the allowable subject matter indicated in previous office action mailed on 05/12/2021, examiner hereby withdrawn the allowable subject matter.  A new office action is hereby issue and in order for applicant to have a chance to review this application, the Office action is a Non-final rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CHUN HOI CHEUNG/           Primary Examiner, Art Unit 3736